El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
En este caso la denuncia es como sigue:
"Yo, Antonio Dávila, Jefe Distrito P. I., vecino de Gurabo, P. R., calle de Telégrafo, de mayor edad, formulo denuncia contra Ramón Mercado, por delito de violar la sección segunda de la ley relativa al trabajo, aprobada en 1 de marzo de 1902, cometido de la manera siguiente: Que en abril 22 de 1920, hora 7.30 a. m., y en el barrio Hato Nuevo de Gurabo, P. R., del Distrito Judicial del Juzgado de Paz de Gurabo, que forma parte del Distrito Judicial de Humacao, P. R., el referido' acusado, voluntaria, maliciosa e ile-galmente, violó la sección segunda de la ley relativa al trabajo, apro-bada en primero de marzo de 1902, por la Asamblea Legislativa de Puerto Rico, yendo a la Colonia Buena Yista, sita en el barrio Hato Nuevo de Gurabo, y en el momento que trabajaban en el corte de cañas sesenta peones, los amenazó, diciéndoles que fueran a la huelga y el que no lo hiciera y continuara trabajando sería senten-ciado a muerte, esto en actitud violenta y en alta voz, dando lugar a que como cuarenta de los trabajadores que estaban allí abandona-ran sus trabajos y se fueran corriendo por la pieza de caña. Siendo este hecho contrario a la ley y para tal caso hecha y prevista.”
Ninguna parte de la prueba fué certificada, de manera que la única cuestión envuelta es la suficiencia de la denun-cia. La cuestión principal que presenta el apelante, es la de si el objeto de la amenaza quedó suficientemente alegado en dicha denuncia. Sostiene que el empleo de fuerza o ame-nazas pudo haber sido puesto en práctica si el objeto no era el establecido por el estatuto.
La denuncia expresa que las amenazas dieron lugar al *79abandono del trabajo, lo cual a falta de una objeción más ■específica, determina suficientemente qne las amenazas se hi-cieron “con el objeto de impedir qne libremente ejerzan sns empleos,” como se define en la ley de marzo primero de 190-2, Estatutos Devisados, sección 5'54.
La otra cuestión presentada en apelación, era que la de-nuncia no especifica los nombres de las personas que aban-donaron su trabajo. Se hizo mención.de cuarenta personas en la denuncia y la objeción de que sus nombres no se dieron no convierte sustancialmente en insuficiente la denuncia, sino en meramente defectuosa. El medio de llegar a esto era por moción o de otro modo, antes del juicio, como se indicó en el caso de El Pueblo v. París, 25 D. P. R. 111.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.